Exhibit 10.1
 
WAIVER AND AMENDMENT NO. 4
 
TO
 
REVOLVING CREDIT AND SECURITY AGREEMENT
 
THIS WAIVER AND AMENDMENT NO. 4 (this “Amendment”) is entered into as of October
28, 2013, by and among HUTCHINSON TECHNOLOGY INCORPORATED, a corporation
organized under the laws of the State of Minnesota (“HTI”) (HTI and each other
Person who becomes a Borrower under the Loan Agreement referred to below, each a
“Borrower,” and collectively “Borrowers”), the financial institutions set forth
on the signature pages hereto (each a “Lender” and collectively, “Lenders”) and
PNC Bank, National Association as agent for Lenders (in such capacity, “Agent”).
 
BACKGROUND
 
Borrowers, Agent and Lenders are parties to a Revolving Credit and Security
Agreement dated as of September 16, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations.
 
Borrowers have requested that Agent and Lenders waive compliance with the Fixed
Charge Coverage Ratio for the period ending on or about September 30, 2013 and
revise the Fixed Charge Coverage Ratio for the fiscal periods ending on or about
December 31, 2013 and thereafter, and Agent and Lenders are willing to do so on
the terms and conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
 
2. Amendment to Loan Agreement.  Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Loan Agreement is hereby amended as
follows:
 
(a) Section 1.2 is hereby amended by amending the following defined terms in
their entirety to provide as follows:
 
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
 
 
 

--------------------------------------------------------------------------------

 
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or  functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Person which Agent in its discretion
shall designate as the issuer of and cause to issue any particular Letter of
Credit under this Agreement in place of Agent as issuer.
 
(b) Section 1.2 is hereby amended by adding the following defined terms in their
appropriate alphabetical order:
 
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
 
“CFTC” shall mean the Commodity Futures Trading Commission.
 
“Covered Entity” shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
 
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
 
“Eligibility Date” shall mean, with respect to each Borrower and each Guarantor
and each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the effective date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or such Guarantor, and
otherwise it shall be the effective date of this Agreement and/or such Other
Document(s) to which such Borrower or such Guarantor is a party).
 
 
2

--------------------------------------------------------------------------------

 
“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and each Guarantor, each of its Swap Obligations if, and only to the
extent that, all or any portion of this Agreement or any Other Document that
relates to such Swap Obligation is or becomes illegal under the CEA, or any
rule, regulation or order of the CFTC, solely by virtue of such Borrower’s
and/or such Guarantor’s failure to qualify as an Eligible Contract Participant
on the Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which all or any portion of this Agreement or any
Other Document is or becomes illegal under the CEA, or any rule, regulations or
order of the CFTC, solely as a result of the failure by such Borrower or such
Guarantor for any reason to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap; (b) if a guarantee of a Swap Obligation would
cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest; and (c) if there is more than one Borrower or Guarantor executing this
Agreement or the Other Documents and a Swap Obligation would be an Excluded
Hedge Liability with respect to one or more of such Persons, but not all of
them, the definition of Excluded Hedge Liability or Liabilities with respect to
each such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities.
 
“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.
 
“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.
 
“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract
 
 
3

--------------------------------------------------------------------------------

 
Participant that can cause another person to qualify as an Eligible Contract
Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by
entering into or otherwise providing a “letter of credit or keepwell, support,
or other agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.
 
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
 
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
 
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
 
“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
 
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge.
 
(c) Section 1.2 is further amended as follows:
 
(i) The definition of “Lender-Provided Interest Rate Hedge” is hereby amended by
adding the following text to the end of the second to last sentence of such
section:
 
“, except to the extent constituting Excluded Hedge Liabilities of such Person”


(ii) The definition of “Secured Obligations” is hereby amended by adding the
following sentence to the end of such definition:
 
“Notwithstanding anything to the contrary contained in the foregoing, the
Secured Obligations shall not include any Excluded Hedge Liabilities.”


 
4

--------------------------------------------------------------------------------

 
(d) Section 2.2(g) is hereby amended in its entirety to provide as follows:
 
“(g)           Notwithstanding any other provision hereof, if any Change in Law
shall make it unlawful for Lenders or any Lender (for purposes of this
subsection (g), the term “Lender” shall include any Lender and the office or
branch where any Lender or any Person controlling such Lender makes or maintains
any Eurodollar Rate Loans) to make or maintain its Eurodollar Rate Loans, the
obligation of Lenders (or such affected Lender) to make Eurodollar Rate Loans
hereunder shall forthwith be cancelled and Borrowers shall, if any affected
Eurodollar Rate Loans are then outstanding, promptly upon request from Agent,
either pay all such affected Eurodollar Rate Loans or convert such affected
Eurodollar Rate Loans into loans of another type.  If any such payment or
conversion of any Eurodollar Rate Loan is made on a day that is not the last day
of the Interest Period applicable to such Eurodollar Rate Loan, Borrowers shall
pay Agent, upon Agent’s request, such amount or amounts set forth in clause (f)
above.  A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.”
 
(e) Section 3.7 is hereby amended in its entirety to provide as follows:
 
“3.7.           Increased Costs.  In the event that any Change in Law, or
compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent, any Issuer or Lender and any corporation or bank
controlling Agent, any Lender or Issuer and the office or branch where Agent,
any Lender or Issuer (as so defined) makes or maintains any Eurodollar Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority
constituting a Change in Law, shall:
 
(a)           impose, modify or deem applicable any reserve, special deposit,
assessment, compulsory loan, insurance charge or similar requirement against
assets held by, or deposits in or for the account of, advances or loans by, or
other credit extended by, any office of Agent, Issuer or any Lender, including
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System; or
 
(b)           impose on Agent, any Lender or Issuer or the London interbank
LIBOR market any other condition, loss or expense affecting this Agreement or
any Other Document or any Advance made by any Lender, or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing is to increase the cost to Agent, any
Lender or Issuer of making, converting to, continuing, renewing or maintaining
its Advances hereunder by an amount that Agent, or such
 
 
5

--------------------------------------------------------------------------------

 
Lender or Issuer, deems to be material or to reduce the amount of any payment
(whether of principal, interest or otherwise) in respect of any of the Advances
by an amount that Agent, or such Lender or Issuer, deems to be material, then,
in any case Borrowers shall pay Agent, or such Lender or Issuer, within thirty
(30) days following its demand, such additional amount as will compensate Agent,
or such Lender or Issuer for such additional cost or such reduction, as the case
may be, provided that the foregoing shall not apply to increased costs which are
reflected in the Eurodollar Rate or to increased costs or reductions that are
incurred more than 180 days prior to the date of such demand (provided further
that, if the circumstances giving rise to such claims have a retroactive effect,
then such 180 day period shall be extended to include such period of retroactive
effect), as the case may be. Agent or such Lender or Issuer shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.”
 
(f) Article V is hereby amended by deleting Sections 5.24 and 5.25 thereof in
their entirety and, in each case, inserting in lieu thereof “[Reserved]”.
 
(g) Section 6.5(a) is hereby amended in its entirety to provide as follows:
 
6.5.           Financial Covenants.
 
(a)           Fixed Charge Coverage Ratio.  Cause to be maintained a Fixed
Charge Coverage Ratio as of the end of each period set forth below of not less
than the corresponding Fixed Charge Coverage Ratio for such period set forth
below:
 
Period
Fixed Charge Coverage Ratio
For the fiscal quarter ending on or about December 31, 2013
1.05 : 1.00
For the two fiscal quarters ending on or about March 31, 2014
1.05 : 1.00
For the three fiscal quarters ending on or about June 30, 2014
1.05 : 1.00
For the four fiscal quarters ending on or about September 30, 2014 and for each
four fiscal quarter period ending on the last day of each fiscal quarter
thereafter
1.05 : 1.00



(h) The following Section 6.12 is hereby inserted immediately following Section
6.11:
 
 
6

--------------------------------------------------------------------------------

 
“Section 6.12  Keepwell.  Each Borrower, if it is a Qualified ECP Loan Party,
jointly and severally, together with each other Qualified ECP Loan Party, hereby
absolutely unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.12 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.12, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Loan Party under this Section
6.12 shall remain in full force and effect until payment in full of the
Obligations and termination of this Agreement and the Other Documents.  Each
Qualified ECP Loan Party intends that this Section 6.12 constitute, and this
Section 6.12 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of each other
Borrower and Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.”
 
(i) Article VII is hereby amended by deleting Sections 7.18 and 7.20 thereof
and, in each case, inserting in lieu thereof “[Reserved]”.
 
(j) Article X is amended by (i) deleting the “or” at the end of Section 10.19,
(ii) deleting the period at the end of Section 10.20 and inserting the text “;
or” in place thereof and (iii) inserting the following Section 10.21 immediately
following Section 10.20:
 
“Section 10.21 Anti-Money Laundering/International Trade Law Compliance.  Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.”
 
(k) Section 11.5 is hereby amended by (x) deleting the word “and” immediately
prior to clause (iii) of the last paragraph of such section and inserting a
comma in place thereof and (y) adding the following clause (iv) immediately
following such clause (iii):
 
“and (iv) notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities, provided, however, that to the
extent possible appropriate adjustments
 
 
7

--------------------------------------------------------------------------------

 
shall be made with respect to payments and/or the proceeds of Collateral from
other Borrowers and/or other Guarantors that are Eligible Contract Participants
with respect to such Swap Obligations to preserve the allocation to Obligations
otherwise set forth above in this Section 11.5.
 
(l) The following Section 16.18 is hereby inserted immediately following Section
16.17:
 
“Section 16.18  Anti-Terrorism Laws.
 
(a)           Each Borrower represents and warrants that (i) no Covered Entity
is a Sanctioned Person and (ii) no Covered Entity, either in its own right or
through any third party, (A) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
 
(b)           Each Borrower covenants and agrees that (i) no Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (B) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (B) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any activity conducted in violation of any Anti-Terrorism Law, (iv)
each Covered Entity shall comply with all Anti-Terrorism Laws and (v) the
Borrowers shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event.”
 
3. Waiver.  Subject to satisfaction of the conditions precedent set forth in
Section 4 below, Agent and Lenders hereby waive compliance with Section 6.5(a)
of the Loan Agreement for the period ending on or about September 30, 2013 and
any Event of Default which occurred as a result of such non-compliance.
 
4. Conditions of Effectiveness.  This Amendment shall become effective upon
satisfaction of the following conditions precedent.  Agent shall have received:
 
(a) a copy of this Amendment executed by Borrowers, Agent and Lenders; and
 
 
8

--------------------------------------------------------------------------------

 
(b) an amendment fee in the amount of $25,000, which fee shall be fully earned
as of and payable on the date hereof and which shall be charged by Agent to
Borrowers’ Account.
 
5. Representations and Warranties.  Each Borrower hereby represents and warrants
as follows:
 
(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrowers and are enforceable against Borrowers
in accordance with their respective terms (except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally or general principals of equity).
 
(b) Upon the effectiveness of this Amendment, each Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.
 
(c) The execution, delivery and performance of this Amendment and all other
documents in connection therewith has been duly authorized by all necessary
corporate action on the part of the Borrowers, and do not contravene, violate or
cause the breach of any agreement, judgment, order, law or regulation applicable
to any Borrower.
 
(d) Upon the effectiveness of this Amendment, no Event of Default or Default has
occurred and is continuing.
 
(e) No Borrower has any defense, counterclaim or offset with respect to the Loan
Agreement.
 
6. Representation by Agent.  Agent hereby represents that, as of the date
hereof, PNC Bank, National Association is the only Lender party to the Loan
Agreement.
 
7. Effect on the Loan Agreement.
 
(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
 
(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
 
(c) Except as otherwise expressly contemplated hereby, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.
 
 
9

--------------------------------------------------------------------------------

 
(d) This Amendment shall be an Other Document for all purposes under the Loan
Agreement.
 
8. Release.  The Borrowers hereby acknowledge and agree that:  (a) to their
knowledge neither they nor any of their Subsidiaries have any claim or cause of
action against Agent or any Lender (or any of Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, consultants or agents)
under the Loan Agreement or the Other Documents and (b) to their knowledge Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents.  Notwithstanding the foregoing, Agent and
each Lender wish (and the Borrowers agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of Agent’s or such Lender’s rights, interests,
security and/or remedies under the Loan Agreement and the Other
Documents.  Accordingly, for and in consideration of the agreements contained in
this Agreement and other good and valuable consideration, the Borrowers (for
themselves and their respective Subsidiaries and the successors, assigns, heirs
and representatives of each of the foregoing) (each a “Releasor” and
collectively, the “Releasors”) do hereby fully, finally, unconditionally and
irrevocably release and forever discharge Agent, each Lender and each of their
respective Affiliates, officers, directors, employees, attorneys, consultants
and agents (each a “Released Party” and collectively, the “Released Parties”)
from any and all debts, claims, obligations, damages, costs, attorneys’ fees,
suits, demands, liabilities, actions, proceedings and causes of action, in each
case, whether known or unknown, contingent of fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done, except for a
Released Party’s gross negligence or willful misconduct as finally determined by
a court of competent jurisdiction, prior to the date hereof arising out of,
connected with or related in any way to the Loan Agreement or any Other
Document, or any act, event or transaction related or attendant thereto, or
Agent’s or any Lender’s agreements contained therein, or the possession, use,
operation or control in connection therewith of any of the assets of the
Borrowers, or the making of any advance thereunder, or the management of such
advance or the Collateral.
 
9. Governing Law.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.
 
10. Costs and Expenses.  Borrowers hereby agree to pay the Agent, on demand, all
reasonable costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by Agent in connection with this Agreement and any
instruments or documents contemplated hereunder.
 
11. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
 
10

--------------------------------------------------------------------------------

 
12. Counterparts; Electronic Transmission.  This Amendment may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission or
other electronic transmission (including transmission of a PDF file) shall be
deemed to be an original signature hereto.
 
[Signature page follows this page]
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 
 

 
HUTCHINSON TECHNOLOGY INCORPORATED
              By: /s/ David P. Radloff   Name:
David P. Radloff
  Title:
Vice President and
   
Chief Financial Officer
             
PNC BANK, NATIONAL ASSOCIATION, as Agent and Lender
              By: /s/ Robert Anchundia   Name:
Robert Anchundia
  Title:
Senior Vice President

 




 

--------------------------------------------------------------------------------